Case 3:20-cv-05602-MCR-HTC Document1 Filed 07/01/20 Page 1 of 36

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT COURT OF
FLORIDA PENSACOLA DIVISION

UNITED STATES OF AMERICA ex rel Case No:___3:20-CV-5602
BRANDI STUART and BRANDI

STUART, COMPLAINT
Plaintiffs,
FILED UNDER SEAL PURSUANT
vs. TO FEDERAL FALSE CLAIMS ACT
31 U.S.C. 3730(b)(2); N.D. LOC. R
TRACY HARRELL; SIMPLY 5.5(b)

SOUTHERN STYLES CORP.; EMMA
JEAN KIDS, LLC; BANANA SPLIT, LLC; } jury TRIAL DEMANDED
THREE SISTERS DESIGNS, LLC, and
MILLIE JAY, LLC,

 

Defendants.

 

COMPLAINT

Plaintiff-Relator, BRANDI STUART (“STUART”), on her own behalf and
on behalf of the United States of America (the “Government” or the “Federal
Government”, by and through undersigned counsel brings the instant Complaint
Against Defendants, TRACY HARRELL (“HARRELL”); SIMPLY SOUTHERN
STYLES CORP (“SIMPLY SOUTHERN”); EMMA JEAN KIDS, LLC (“EMMA
JEAN”); BANANA SPLIT, LLC (“BANANA SPLIT”); THREE SISTERS
DESIGNS, LLC (“THREE SISTERS”); and MILLIE JAY, LLC (“MILLIE JAY”),

and states as follows:

FILED USDC FLND PN
~ JUL 120 page Page 1 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 2 of 36

lL. GENERAL ALLEGATIONS
A. Introduction

1. This is an action to recover damages and civil penalties on behalf of the
United States of America arising from false and/or fraudulent records, statements
and claims made and caused to be made by Defendants and/or her/its agents and
employees, in violation of the federal False Claims Act, 31 U.S.C. §§ 3729 et seg.
(“the FCA”), and for other related relief.

2. Specifically, and without limitation, this action seeks to recover
substantial unpaid tariffs, import duties, taxes, and other sums owed to the Federal
Government on goods imported into the United States by Defendants from foreign
countries including but not limited to China and Vietnam.

3. This action alleges that Defendant, HARRELL, individually and
together with others, through her s-corporation, Defendant SIMPLY SOUTHERN
and its wholly owned LLC subsidiaries, Defendants, EMMA JEAN; BANANA
SPLIT; THREE SISTERS DESIGNS, (“THREE SISTERS”); and MILLIE JAY
(collectively, “SIMPLY SOUTHERN”) knowingly engaged in falsely

underrepresenting the cost and value of imported apparel manufactured in foreign

Page 2 of 36

 
Case 3:20-cv-05602-MCR-HTC Document1 Filed 07/01/20 Page 3 of 36

countries in order to avoid paying tariffs, import duties and other sums payable to
the Federal Government during the import/customs process.’

4, Specifically, HARRELL, individually and with others, through the
above-named entities engaged in a scheme by which HARRELL contracted with
foreign companies for the production of apparel, fabric, and other goods.

5, HARRELL, individually and with others, through the above-named
entities then paid the contract price for the goods, either directly to the foreign
manufacturers or indirectly to third parties who then transferred the full purchase
price to the manufacturers.’

6. At the behest of HARRELL, the foreign manufacturers produced
invoices and documents used during the import and customs process which
fraudulently listed a much lower value for the goods than what was actually paid.

7. This resulted in a false and artificially low value on the imports being
used to calculate the tariffs, duties, and other sums owed to the Federal Government

on the imported goods.

 

1 Unless otherwise indicated herein, all references to HARRELL include
HARRELL, individually and acting through one or more of the Defendant
subsidiaries.

2 Plaintiff-relator became aware that at least one such relationship involved
HARRELL transferring funds, individually or through her business entities to U.S,
resident family members of foreign manufacturers or factory owners.

Page 3 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 4 of 36

8. HARRELL and SIMPLY SOUTHERN thereby evaded payment of the
full amounts due to the Federal Government.

9, Upon information and belief, HARRELL and SIMPLY SOUTHERN
have engaged in this scheme since as early as 2011 when HARRELL took over the
company.

10. Upon discovery of the above-referenced scheme in 2019, STUART,
then an employee of SIMPLY SOUTHERN, confronted HARRELL. about the fraud
and began demanding that HARRELL cease fraudulent activities.

11. HARRELL refused, and engaged in multiple retaliatory and harassing
behaviors including but not limited to shutting Plaintiff out of business meetings and
decisions to which she had previously been a party, denying Plaintiff access to
company books, records, finances, e-mail and other accounts, refusing to pay
Plaintiff compensation owed to her in the form of salary and bonuses, forcing
Plaintiff to surrender her company-titled vehicle (for which Plaintiff was paying),
engaging in unwarranted criticism of Plaintiff's work, and ultimately terminating
Plaintiff's employment as a result in March, 2020.

12, HARRELL and SIMPLY SOUTHERN have a financial disincentive to
pay the full amount due to the Federal Government as the payment of the full amount

due would put them at a competitive disadvantage by raising their cost to

Page 4 of 36

 
Case 3:20-cv-05602-MCR-HTC Document1 Filed 07/01/20 Page 5 of 36

manufacture goods, resulting in reduced profits or necessitating that they increase
the retail price of their goods in order maintain their profit margin.

13. The FCA was enacted during the Civil War, and was substantially
amended in 1986 and again in 2009 and 2010. Congress amended the FCA in 1986
to enhance the Government’s ability to recover losses sustained as a result of fraud
against the United States after finding that the FCA, which Congress characterized
as a primary tool for combating such fraud, was in need. of modernization. The
amendments create incentives for individuals to come forward with information
about fraud against the government without fear of reprisals or Government inaction,
and enable the use of private legal resources to prosecute fraud claims on the
government’s behalf.

14. The FCA prohibits, inter alia, any person to, “[m]ake, use[], or cause|]
to be used, a false record or statement material to an obligation to pay or transmit
money or property to the Government, or knowingly conceali[ing] or knowingly and
improperly avoidfing] or decreas[ing] an obligation to pay or transmit money or
property to the Government,” or to conspire to do so. 31 U.S.C. § 3729(a)(1)(C);
(G).

15. The “Whistleblower Protection” provisions of 31 U.S.C §3730¢h)
further provide:

(h) Relief From Retaliatory Actions.

Page 5 of 36

 
Case 3:20-cv-05602-MCR-HTC Document1 Filed 07/01/20 Page 6 of 36

(1) In general.

Any employee, contractor, or agent shall be entitled to all
relief necessary to make that employee, contractor, or
agent whole, if that employee, contractor, or agent is’
discharged, demoted, suspended, threatened, harassed, or
in any other manner discriminated against in the terms and
conditions of employment because of lawful acts done by
the employee, contractor, agent or associated others in
furtherance of an action under this section or other efforts
to stop 1 or more violations of this subchapter.

(2) Relief.

Relief under paragraph (1) shall include reinstatement
with the same seniority status that employee, contractor,
or agent would have had but for the discrimination, 2 times
the amount of back pay, interest on the back pay, and
compensation for any special damages sustained as a
result of the discrimination, including litigation costs and
reasonable attorneys’ fees. An action under this subsection
may be brought in the appropriate district court of the
United States for the relief provided in this subsection.

16. The FCA allows any person having information about an FCA violation
to bring an action for himself and the government, and to share in any recovery. See
31 U.S.C. §3729(d). It further provides for an award of attorney’s fees and costs. /d.

17. The FCA requires that the complaint be filed under seal for a minimum
of sixty (60) days (without service on the defendant during that time) to allow the
government to conduct its own investigation and determine whether to join the suit.

18. Based upon the foregoing laws, qui tam Plaintiff, STUART, seeks

through this action to recover all available damages, civil penalties, and other relief

Page 6 of 36

 
Case 3:20-cv-05602-MCR-HTC Document1 Filed 07/01/20 Page 7 of 36

for the violations alleged herein in every jurisdiction to which Defendants’
misconduct has extended.
B. Parties

19.  Plaintiff/Relator, STUART, is a resident of the city of Saraland, Mobile
County, AL. In or around 2010, Plaintiff founded a children’s clothing company for
which she designed, manufactured, and sold children’s apparel and other
merchandise. This company ultimately expanded to become SIMPLY SOUTHERN
and its subsidiaries. In the course of growing the business, Plaintiff employed her
two sisters, Defendant, HARRELL and their other sister, Jami Johnston.

20. In or around 2011, Plaintiff transferred ownership and control of the
business to Defendant, HARRELL, but continued to perform work for SIMPLY
SOUTHERN, primarily in designing clothing, but also in marketing and attending
trade shows to promote the company’s products and to select raw goods such as
fabric, buttons, ribbons, and the like to incorporate into the company’s designs.

21. Defendant, HARRELL, is a resident of 1513 Sabal Palm Dr., Gulf
Breeze, Santa Rosa County, Florida, 32563 and is the owner, president, sole
shareholder, and resident agent of Defendant, SIMPLY SOUTHERN.

22. Defendant, SIMPLY SOUTHERN, is a Florida single shareholder S-
corporation with its principal business address at 1513 Sabal Palm Dr., Gulf Breeze,

Santa Rosa County, Florida, 32563.

Page 7 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 8 of 36

23. Defendant, EMMA JEAN, is a Florida limited liability company and
wholly owned subsidiary of Defendant, SIMPLY SOUTHERN, which is also its
only authorized member. EMMA JEAN has a principal business address of 1513
Sabal Palm Dr., Gulf Breeze, Santa Rosa County, Florida, 32563.

24. Defendant, THREE SISTERS, is a Florida limited liability company
and wholly owned subsidiary of Defendant, SIMPLY SOUTHERN, which is also
its only authorized member. THREE SISTERS has a principal business address of
of 1513 Sabal Palm Dr., Gulf Breeze, Santa Rosa County, Florida, 32563.

25. Defendant, MILLIE JAY, LLC is a Florida limited liability company
and wholly owned subsidiary of Defendant, SIMPLY SOUTHERN, which is also
its only authorized member. MILLIE JAY has a principal business address of 1513
Sabal Palm Dr., Gulf Breeze, Santa Rosa County, Florida, 32563.

26, Defendant, BANANA SPLIT, is a Florida limited liability company
and wholly owned subsidiary of Defendant, SIMPLY SOUTHERN, which is also
its only authorized member. BANANA SPLIT has a principal business address of
1513 Sabal Palm Dr., Gulf Breeze, Santa Rosa County, Florida, 32563.

C. Jurisdiction and Venue

27. This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331 and 31 U.S.C § 3732, the latter of which specifically |

confers jurisdiction on this Court for actions brought pursuant to 31 U.S.C §§ 3729;

Page 8 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 9 of 36

3730. Although the issue is no longer jurisdictional following the 2009 amendments
to the FCA, to Relator’s knowledge there has been no statutorily relevant public
disclosure of the “allegations or transactions” in this complaint as those concepts are
used in 31 U.S.C. § 3730(e).

28. Moreover, whether or not such a disclosure has occurred, Relator has
direct and independent knowledge about the conduct alleged herein, and that
knowledge is independent of and materially adds to any publicly disclosed
allegations or transactions related to her claims.

29. As to any state law or other claims over which this Court does not have
original or exclusive jurisdiction, this Court has supplemental jurisdiction pursuant
to 28 U.S.C. § 1367(a), and said claims are not subject to any exception of §1367(c).

30. This Court has personal jurisdiction over the Defendants pursuant to 31
U.S.C. § 3732(a) which for provides for nationwide service and that

Any action under section 3730 may be brought in any judicial
district in which the defendant or, in the case of multiple
defendants, any one defendant can be found, resides, transacts
business, or in which any act proscribed by section 3729
‘occurred. A summons as required by the Federal Rules of Civil
Procedure shall be issued by the appropriate district court and
served at any place within or outside the United States.

31. Venue is likewise proper pursuant to 31 U.S.C §3732({a).

D. The Customs and Import Process

Page 9 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 10 of 36

32. On March 1, 2003, U.S. Customs and Border Protection, (“CBP”), was
formed as an agency of the Department of Homeland Security, merging functions of
the former Customs Service, Immigration and Naturalization Service, Border Patrol,
and Animal and Plant Health Inspection Service.

33. <A detailed overview of the CPB and the U.S. import and customs
process is publicly available in a publication of the CPB titled, “Importing into the
United States: A Guide for Commercial Importers,” (The “CPB Guide”) which is
maintained on its website at:

https://www.cbp.pov/sites/default/files/documents/Importing%20into%20the%20U
w.pdf.

34. “The Customs Modernization Act (Title VI of the North American Free
Trade Agreement Implementation Act [P.L. 103-182, 107 Stat. 2057]) became
effective December 8, 1993..[and shifted] to the importer, the legal responsibility for
declaring the value, classification, and rate of duty applicable to entered
merchandise.” (See CPD GUIDE, p. 1)

35. “When a shipment reaches the United States, the importer of record
(i.e., the owner, purchaser, or licensed customs broker designated by the owner,
purchaser, or consignee) will file entry documents for the goods with the port
director at the goods' port of entry. Imported goods are not legally entered until after
the shipment has arrived within the port of entry, delivery of the merchandise has

been authorized by CBP, and estimated duties have been paid. It is the importer of

Page 10 of 36

 
Case 3:20-cv-05602-MCR-HTC Document1 Filed 07/01/20 Page 11 of 36

record's responsibility to arrange for examination and release of the goods.” Jd. at
11. See also 19 U.S.C, 1484.

36. 19 U.S.C § 1484 governs the Entry of Merchandise into the United
States, and imposes a duty of reasonable care on the importer and its agents with
regard to importation, which duty extends, inter alia, to the importer’s obligations
to:

" Make entry therefor by filing with the Bureau of Customs and
Border Protection such documentation or, pursuant to an
authorized electronic data interchange system, such information
as is necessary to enable the Bureau of Customs and Border
Protection to determine whether the merchandise may be
released from custody of the Bureau of Customs and Border
Protection. 19 U.S.C. 1484(a)(1)(A).

7 complete the entry, or substitute 1 or more reconfigured entries
on an import activity summary statement, by filing with the
Customs Service the declared value, classification and rate of
duty applicable to the merchandise, and such other
documentation or, pursuant to an electronic data interchange
system, such other information as is necessary to enable the
Customs Service to-——

- properly assess duties on the merchandise;

- collect accurate statistics with respect to the
merchandise; and

- determine whether any other applicable
requirement of law (other than a requirement
relating to release from customs custody) is met.

19 U.S.C, 1484(a)(1)(B).
37. Following presentation of the entry, entry summary documentation is

filed and estimated duties are deposited within 10 working days of the entry of the

Page 11 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 12 of 36

merchandise at a designated customhouse. Entry summary documentation consists

of:

Return of the entry package to the importer, broker, or his authorized
agent after merchandise is permitted release,

Entry summary (CBP Form 7501),

Other invoices and documents necessary to assess duties, collect
statistics, or determine that all import requirements have been satisfied.

(See CPD GUIDE, p. 13). A copy of CBP Form 7501 is attached hereto as
EXHIBIT “A”.

19 U.S.C 8 1481 sets forth the requirements for invoices and content

descriptions to be provided with imports. The statute requires, inter alia:

» A detailed description of the merchandise, including the commercial

name by which each item is known, the grade or quality, and the marks,
numbers, or symbols under which sold by the seller or manufacturer in
the country of exportation, together with the marks and numbers of the
packages in which the merchandise is packed.

The quantities in the weights and measures of the country or place from
which the merchandise is shipped, or in the weights and measures of
the United States;

The purchase price of each item in the currency of the purchase, if the
merchandise is shipped tn pursuance of a purchase or an agreement to
purchase;

The kind of currency, whether gold, silver, or paper;
Any other fact that the Secretary may by regulation require as being

necessary to a proper appraisement, examination and classification of
the merchandise.

19 U.S.C 1481(a)(3); (4); (5); (7); (10); e.g., CPD GUIDE, p. 35.

Page 12 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 13 of 36

39. As part of its publicly available “Reasonable Care Checklists”, the CPB
instructs importers as follows:

Questions by Topic: Merchandise Description & Tariff
Classification

Basic Question: Do you know what you ordered, where it
was made, and what it is made of?

1. Have you provided a complete, accurate description of
your merchandise to CBP in accordance with 19 U.S.C.
1481? (Also, see 19 CFR 141.87 and 19 CFR 141.89 for
special merchandise description requirements.)

2. Have you provided CBP with the correct tariff classification of
your merchandise in accordance with 19 U.S.C, 1484?

(See CPD GUIDE, p. 27)
Valuation

Basic Questions: Do you know the “price actually paid or

_ payable” for your merchandise? Do you know the terms of sale?
Whether there will be rebates, tie-ins, indirect costs, additional
payments? Whether “assists” were provided or commissions or
royalties paid? Are amounts actual or estimated? Are you and the
supplier “related parties’’?

1. Have you provided CBP with a proper declared value for
your merchandise in accordance with 19 U.S.C. 1484 and
19 U.S.C. 1401a?
(See Id, at 28)
40. 19U.S.C § 1401 governs the valuation of imported merchandise which

is based on the “transaction value” of the imports. 19 U.S.C. 1401 (a)(1). With the

Page 13 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 14 of 36

exception of circumstance not relevant to the instant case, transaction value is

defined by 19 U.S.C § 1401 (b) as follows:

(1)

The transaction value of imported merchandise is
the price actually paid or payable for the
merchandise when sold for exportation to the
United States, plus amounts equal to—

(A)

(B)

(C)

(D)

(F)

the packing costs incurred by the buyer with
respect to the imported merchandise;

any selling commission incurred by the buyer
with respect to the imported merchandise,

the value, apportioned as appropriate, of any
assist;

any royalty or license fee related to the
imported merchandise that the buyer is
required to pay, directly or indirectly, as a
condition of the sale of the imported
merchandise for exportation to the United
States; and

the proceeds of any subsequent resale,
disposal, or use of the imported merchandise
that accrue, directly or indirectly, to the
seller.

The price actually paid or payable for
imported merchandise shall be increased by
the amounts attributable to the items (and no
others) described in subparagraphs {A)
through (E) only to the extent that each such
amount (i) is not otherwise included within
the price actually paid or payable; and (i1) is
based on sufficient information. If sufficient
information is not available, for any reason,
with respect to any amount referred to in the

Page 14 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 15 of 36

preceding sentence, the transaction value of
the imported merchandise concerned shall be
treated, for purposes of this section, as one
that cannot be determined.

4]. 19U.S.C. 1401(a)(4) defines “price actually paid or payable” as

...the total payment (whether direct or indirect, and
exclusive of any costs, charges, or expenses incurred. for
transportation, insurance, and related services incident to
the international shipment of the merchandise from the
country of exportation to the place of importation in the
United States) made, or to be made, for imported
merchandise by the buyer to, or for the benefit of, the
seller.

42, 19U.S.C. § 1592 establishes penalties for fraud, gross negligence, and
negligence regarding false information provide in relation to the above-referenced

documentation and provides, inter alia:
(a) Prohibition

(1) General rule. Without regard to whether the United
States is or may be deprived of all or a portion of
any lawful duty, tax, or fee thereby, no person, by
fraud, gross negligence, or negligence—

(A) may enter, introduce, or attempt to enter or
introduce any merchandise into the
commerce of the United States by means
of—

(i) any document or electronically
transmitted data or information,
written or oral statement, or act which
is material and false, or

(ii) any omission which is material, or

Page 15 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 16 of 36

(B) may aid or abet any other person
to violate subparagraph (A).

He oe a Hs aos

(c) Maximum penalties.

(1) Fraud. A fraudulent violation of subsection (a) is
punishable by a civil penalty im an amount not to
exceed the domestic value of the merchandise.

(2) Gross negligence. A grossly negligent violation of
subsection {a) is punishable by a civil penalty in an
amount not to exceed—

(A) the lesser of—

(i)the domestic value of the merchandise, or
(ii)four times the lawful duties, taxes, and
fees of which the United States is or may be
deprived, or

(B) if the violation did not affect the assessment
of duties, 40 percent of the dutiable value of
the merchandise.

(3) Negligence. A negligent violation of subsection (a)
is punishable by a civil penalty in an amount not to
exceed—

(A) _ the lesser of—
(i) the domestic value of the merchandise,
or
(ii) two times the lawful duties, taxes, and

fees of which the United States is or
may be deprived, or

Page 16 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 17 of 36

(B) _ if the violation did not affect the assessment
of duties, 20 percent of the dutiable value of
the merchandise.
E.g, CPD GUIDE, p. 39 (“It is particularly important that all statements relating to
merchandise description, price or value, and amounts of discounts, charges, and
commissions be truthfully and accurately set forth...It is important, too, that the
invoice otherwise reflect the real nature of the transaction pursuant to which the
goods were shipped to the United Sates.”)

43. All goods imported into the United States are subject to duty or duty-
free entry in accordance with their classification under the applicable items. in the
Harmonized Tariff Schedule of the United States. (See CPD GUIDE, p. 40).

44. When goods are dutiable, ad valorem, specific, or compound rates may
be assessed. An ad valorem rate, which is the type of rate most often applied, is a
percentage of the value of the merchandise, such as five percent ad valorem, A
specific rate is a specified amount per unit of weight or other quantity, such as 5.9
cents per dozen. A compound rate is a combination of both an ad valorem rate and
a specific rate, such as 0.7 cents per kilo plus 10 percent ad valorem. /d.

45, Rates of duty for imported merchandise may vary depending upon the
country of origin. Jd.

46. There is no provision under which U.S. duties or taxes may be prepaid

in a foreign country before exportation to the United States. Id. at 43.

Page 17 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 18 of 36

AJ, The valuation of goods and the accompanying information regarding
country of origin, classification of goods, and tariff and duty rates are inputted to
CBP form 7501 for the purpose of determining the amounts owed to the CBP and
the Federal Government on the imports.

E. Factual Allegations
1. Relator’s Background

48. STUART has worked in the apparel industry for many years as an
employee, designer, business founder and owner, including as the former owner of
the entity that became SIMPLY SOUTHERN and its subsidiaries.

49, In this capacity she has regularly dealt with the import and customs
process, both directly and through agents and brokers.

50. She has experience in the selection of vendors, manufacturers, and
materials, and negotiations involving the same, including but not limited to foreign
exporters.

51. She has worked for and with SIMPLY SOUTHERN and its subsidiaries
in their various incarnations since 2010 and has knowledge of the business, its
practices, employees, sharcholders and owners.

52. Following transfer of the ownership of the company to HARRELL,

STUART was increasingly phased out of involvement in the financial management

Page 18 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 19 of 36

of the company, and business decisions involving negotiations and agreements with

the company’s supply chain and manufacturers.

33,

A 2013 e-mail from HARRELL, attached as EXHIBIT “B”, sets forth

STUART’S job duties as follows:

54.

Brandi---

designs---with Tracy

researching new patterns, designs

fabric shopping--with Tracy

website registrations for both companies--needs to be done at
least twice a week

making order forms for both companies/having forms printed
originally and any reorders that are needed

making sample stickers for both companies shipping samples to
all reps before 1st market starts

set up models and do photo shoots for both companies

get model consents signed for any new models arrange for
models to get clothes earned for modeling edit photos for
websites for both companies

change pictures/descriptions on both websites cach season---
sneak peek of each grouping on websites by ist couple weeks of
market; all photos on each website by beginning of last month
of market

attending at least 1 market every season if possible

HARRELL describes her own duties in the same e-mail as

Tracy---

designs--with Brandi

scanning all designs to Donna

researching new patterns, designs

Fabric shopping--with Brandi

all communications with Donna regarding designs, approvals,
po's, wires, etc

negotiating pricing with factory

making spreadsheet of all items for both companies to send to
Donna to get pricing cach season all bookkeeping---

Page 19 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 20 of 36

wires to factory

payroll

payroll taxes

pay all bills

all banking, deposits, reconciliations, etc

recording all deposits in quickbooks

making spreadsheet of reps monthly sales

paying sales reps monthly

assist with photo shoots for both companies

communication and shipping liquidation items to New 2 U
consignment twice a year ordering shipping supplies when
needed

meeting with CPA and preparing taxes

maintaining PC1 compliance for credit cards

attending at least 1 market every season if possible

2. How Relator First Learned of HARRELL’S and SIMPLY SOUTHERN’S
Fraudulent Activity

55. As explained, supra, STUART is HARRELL’S sister.

56. Ata family gathering in Fall, 2019 STUART and HARRELL engaged
in a conversation with their mother regarding President Trump’s trade policies.

57. Their mother inquired whether STUART and HARRELL were
concerned that President Trump’s policies would negatively impact the business,
particularly with regard to the imposition of additional tariffs and duties imported
from foreign countries — especially China — where some of the SIMPLY
SOUTHERN’s clothing is manufactured.

58. HARRELL then explained that she was not concerned because of her
practice of having her suppliers falsely report the value of the imported goods to

avoid duties. She implied that the suppliers could simply further lower falsely report

Page 20 of 36

 
Case 3:20-cv-05602-MCR-HTC Document1 Filed 07/01/20 Page 21 of 36

the price of the goods on the import documentation to the extent needed to offset any
additional cost incident to additional duties or tariffs.

59. Both STUART and her mother were shocked at how casually
HARRELL discussed defrauding the Federal Government.

60. HARRELL’s response was more or less that it was, “no big deal,”
because, “everybody does it.”

61. Declarations from STUART’S and HARRELL’S mother and from
STUART attesting to this conversation is attached as COMPOSITE EXHIBIT
“Cc”.

3. Relator’s Attempts to Rectify the Problem

62. STUART repeatedly advised HARRELL that the fraudulent
manipulation of the values reported to Customs was a serious offense with serious
consequences and told her that she needed to fix the issue and the cease the conduct.

63. HARRELL consistently refused to do so, and instead responded by
beginning to freeze STUART out of more and more aspects of the business.

64. The agreement between STUART, HARRELL, and their sister, Jami
Johnston, had been that each of them would be paid a combination of salary and
bonuses that equated to 1/3 of the annual profits of the business. HARRELL began

paying STUART less than the compensation to which she was entitled.

Page 21 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 22 of 36

65. HARRELL consistently refused STUART access to the financial
information and books of the company, which STUART sought in order to confirm
that the fraud had been rectified.

66. STUART’s persistence in pursuing the issue caused a rift in the
relationship, and HARRELL ultimately terminated STUART as a result in March,
2020.

67. Following her termination, STUART contacted Judy Yang, product
manager at Fuzhou Qihao Clothing Co., Ltd. (“Fuzhou”), a Chinese manufacturer
producing garments for the ‘THREE SISTERS?

68. STUART bluntly asked Judy Yang by how much Fuzhou reduced the
reported invoice price submitted to customs for THREE SISTERS. Yang responded
that Fuzhou reduced the reported price on the invoice by 30%. A copy of text
correspondence between Yang and STUART is attached as EXHIBIT “D”.

69. Upon information and belief HARRELL made similar fraudulent
arrangements with other suppliers, including but not limited to:

Ganzhou Yihong Garment Co., Ltd.

No. 12-2 of Chuang Ye Avenue, Guzhang Industrial Park

Shicheng County

Ganzhou, Jiangxi, China 342700

Thai Trang Trading Company Service Import Export Company, LTD
705 Xo Viet Nghe Tinh

 

3 Fuzhou Qihao Clothing Co., 161, North Jianxin Road of Jinshan Industrial Park,
Cangshan District, Fuzhou 350002,Fujian, China.

Page 22 of 36

 
Case 3:20-cv-05602-MCR-HTC Document1 Filed 07/01/20 Page 23 of 36

Ward 26, Binh Thanh District,
Ho Chi Minh City, Vietnam

70. STUART ascertained that HARRELL would send the full contract
price to the suppliers, who would then ship the goods with falsified invoices.

71.  n multiple correspondences to HARRELL and her legal counsel prior
to STUART’s termination, STUART advised HARRELL of the fraudulent conduct
that she had discovered, and the fact that such conduct violated the FCA. One such
correspondence, attached as EXHIBIT “EK”, also highlights the fact that HARRELL,
through her companies was engaged in the manufacture and import of counterfeit
fabrics that infringe on the trademarks and copyrights of muitiple U.S. Companies.

72. Upon information and belief, HARRELL and her companies have not
self-reported any past violations of the FCA and continue to engage in the described
fraudulent conduct.

4, Further Retaliation by HARRELL

73. In addition to the retaliatory acts described above, including but not
limited to STUART’s termination and non-payment of her agreed compensation,
HARRELL has further intentionally injured STUART’s ability to engage in other
business within her industry.

74. Specifically, and without limitation, HARRELL has made disparaging
and/or false and defamatory remarks about STUART to various buyers, vendors,

marketing representatives, and trade show organizers.

Page 23 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 24 of 36

75. The full extent of these remarks is unknown, but STUART is aware,
specifically that one sales representative, Maggie Thiltgen, was for several months
very excited to purchase from a line of children’s swimsuits that STUART was
launching independently of HARRELL and SIMPLY SOUTHERN.

76. Immediately after STUART’s termination, and upon information and
belief after speaking to HARRELL, Ms. Thiltgen was suddenly no longer interested.

COUNT I- FALSE CLAIMS ACT
31 U.S.C 3729(ayO(C); (G)

77.  Plaintiff/Relator reasserts and incorporates by reference paragraphs (1-
76) as though fully set forth herein.

78. This is aclaim for treble damages and penalties under the False Claims
Act, 31 U.S.C: § 3729, et. seq., as amended.

79. By virtue of the acts described above, Defendant, HARRELL,
individually and together with others, through her s-corporation, Defendant
SIMPLY SOUTHERN and its wholly owned LLC subsidiaries, Defendants, EMMA
JEAN; BANANA SPLIT; THREE SISTERS DESIGNS, (“THREE SISTERS”); and
MILLIE JAY, conspired to and did, “[m]ake, use[], or cause[] to be used, a false
record or statement material to an obligation to pay or transmit money or property
to the Government, or knowingly conceal[ed] or knowingly and improperly
avoid[ed] or decreas{ed] an obligation to pay or transmit money or property to the

Government.” 31 U.S.C. § 3729(a)(1)(C); (G).

Page 24 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 25 of 36

80. STUART cannotat this time identify all of the false records, statements,
and amounts lost as a result of Defendants’ actions. Said actions involved the use of
several separate entities, and transactions with several different foreign
manufacturers and their agents and representatives, not all of whom are now known
to STUART. STUART does not have access to all records or documents relating to
the conduct.

81. The Federal Government, unaware of the scheme perpetrated by
Defendants has lost and continues to lose money owed to it in the form of import
duties, tariffs and other amounts that it would be paid but for Defednants’ illegal
conduct.

82. By reason of Defendants’ acts, the United States has been damaged,
and continues to be damaged, and continues to be damaged, in a substantial amount
to be determined at trial

83. Additionally, the United states is entitled to a maximum penalty of
$23,331.00 for each and every violation arising from Defendants’ unlawful conduct
alleged herein under the new rates for civil penalties published by the U.S.
Department of Commerce in January, 2020 pursuant to the Federal Civil Penalties
Inflation Adjustment Act of 1990.

WHEREFORE, gui tam Plaintiff-Relator BRANDI STUART, prays for

judgment against Defendants TRACY HARRELL; SIMPLY SOUTHERN STYLES

Page 25 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 26 of 36

CORP.; EMMA JEAN KIDS, LLC; BANANA SPLIT, LLC; THREE SISTERS

DESIGNS, LLC; and MILLIE JAY, LLC, and each of them, as follows:

1,

84.

That Defendants cease and desist from violating 31 U.S.C. § 3729 et
seq.

That this Court enter judgment against Defendants in an amount equal
to three times the amount of damages the United States has sustained
because of Defendant’s actions, plus a civil penalty of not less that
$11,463.00 and not more than $23,331.00 for each violation of 31
ULS.C § 3729.

That Relator be awarded the maximum amount allowed pursuant to §
3730(d) of the False Claims Act.

That Relator be awarded all costs of this action, including but not
limited to attorney’s fees and expenses; and

That relator be awarded all such other relief that this Court deems Just
and proper.

COUNT II — WHISTLEBLOWER PROTECTION
31 U.S.C §3730(h)

Plaintiff/Relator reasserts and incorporates by reference paragraphs (1-

76) as though fully set forth herein.

85,

Plaintiff/Relator was harassed, discriminated against, and ultimately

fired due to her attempts to stop the FCA violations described herein.

WHEREFORE qui tam Plaintiff-Relator BRANDI STUART, prays for

judgment against Defendants TRACY HARRELL; SIMPLY SOUTHERN STYLES

CORP.; EMMA JEAN KIDS, LLC; BANANA SPLIT, LLC; THREE SISTERS

Page 26 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 27 of 36

DESIGNS, LLC; and MILLIE JAY, LLC, and each of them for relief including but
not limited to

1. Reinstatement with the same seniority status that she would have had
would have had but for the discrimination.

2. Two times the amount of back pay.
3. Interest on the back pay.

4, Compensation for any special damages sustained as a result of the
discrimination, including litigation costs and reasonable attorneys’ fees.

5. Any further relief this Court deems just and proper.
COUNT IIl- BREACH EXPRESS ORAL CONTRACT

86. Plaintiff, BRANDI STUART, in her individual capacity, reasserts and
incorporates by reference paragraphs (1-76) as though fully set forth herein.

87. At all times material hereto Plaintiff was employed by Defendant,
HARRELL, through SIMPLY SOUTHERN, and, by extension, its subsidiaries.

88. HARRELL paid Plaintiff through one or more of her business entities
at various times.

89. At all times material hereto, Plaintiff's employment was based on an
express verbal agreements with HARRELL, on behalf of SIMPLY SOUTHERN,
whereby Plaintiff was to be compensated with a salary and with bonuses that were
dependent upon the company’s performance within given fiscal periods of less than

one year.

Page 27 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 28 of 36

90. The services for which Plaintiff were compensated were performed
each year within the span of one year or less.

91. Under her express verbal agreement, Plaintiff’s overall compensation
each year was to equal 1/3 of the profits of SIMPLY SOUTHERN and its
subsidiaries,

92. | It was further agreed among STUART, HARRELL, and their sister that
upon separation from the company for any reason, the departing party would be
entitled to receive compensation of 1/3 of the value of the company.

93. HARRELL, together with SIMPLY SOUTHERN and has refused and
continues to refuse to pay STUART the compensation to which she is entitled for
work completed prior to her termination, as well refusing to distribute 1/3 of the
value of the company to her after her termination.

94, HARRELL and SIMPLY SOUTHERN refuse even to have an
independent valuation of the company performed to determine the value of the
company.

95. Moreover, STUART has learned that while she was working for the
company, HARRELL was decreasing her compensation by charging back to
STUART items that should have been paid by the company, including but not

limited to charging the company’s portion of payroll taxes for STUART against

Page 28 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 29 of 36

STUART’s compensation, thereby causing STUART to pay both the employee and
employer portions of payroll taxes.

96. The foregoing constitutes a breach of Plaintiff's express verbal
employment agreement. As a direct and proximate result of the breach, Plaintiff has
suffered damages.

97. Further, upon information and belief, HARRELL regularly and
routinely used company funds for her own personal expenses and billed these
expenses to the company, thereby reducing the profits of the company and
wrongfully reducing Plaintiff's compensation.

98. Upon information and belief, at all times material hereto HARRELL
caused SIMPLY SOUTHERN and its subsidiaries to operate with inadequate or
insufficient capital to meet the reasonable expectations of such businesses,

99. The operation of SIMPLY SOUTHERN and its subsidiaries as an
insufficiently capitalized entity constituted misuse or fraud in that HARRELL
appropriated the revenue and/or assets of the companies to his personal use and
benefit

100. At all times material hereto, HARRELL dominated and controlled
SIMPLY SOUTHERN and its subsidiaries to such an extent that their separate
identity was not sufficiently maintained and they existence independent from

HARRELL through acts including but not limited to

Page 29 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 30 of 36

(a) impermissibly commingling business and personal funds;

(b) converting and depleting business funds and assets to her own
personal use; (c) failure to observe standard entity formalities.

101. The entity form of SIMPLY SOUTHERN and its subsidiaries were
used by HARRELL for fraudulent or improper purposes.

102. Atal! times material hereto SIMPLY SOUTHERN and its subsidiaries
were merely the alter-ego or an instrumentality of HARRELL.

103. The corporate veil should be pierced with regard to this count to hold
both HARRELL and SIMPLY SOUTHERN and its subsidiaries jointly and
severally liable for the damages suffered by Plaintiff.

WHEREFORE, Plaintiff respectfully requests that this Court (1) enter final
judgment for all damages to which Plaintiff is entitled in her favor and against
Defendants, and cach of them; (2) award Plaintiff reasonable attorney’s fees and
costs; (3) award Plaintiff judgment interest at the prevailing statutory rate; (4) order
each Defendant to complete a debtor fact information sheet (Fla. R. Civ. P. form

1.977); and (5) grant any further relief this Court deems just and proper

COUNT IV — PROMISSORY ESTOPPEL

Page 30 of 36

 
Case 3:20-cv-05602-MCR-HTC Document1 Filed 07/01/20 Page 31 of 36

104. Plaintiff, BRANDI STUART, in her individual capacity, reasserts and
incorporates by reference paragraphs (1-76) and (87-103) as though fully set forth
herein.

105. Pleading in the alternative Plaintiff alleges that if it is determined there
is a lack of an express contract, HARRELL promised Plaintiff compensation equal
to 1/3 of the companies’ profits.

106. HARRELL further promised that on separation from the company
Plaintiff would receive a distribution of compensation equal to 1/3 the value of the
company at the time of separation.

107. HARRELL intended for Plaintiff to rely upon said promise.

108, Plaintiff justifiably relied on said promise to her detriment by choosing
to work for HARRELL’s companies rather than to form an independent company or
to work for another company.

109. Plaintiff conferred the continued benefit of her work, including but not
limited to her designs, on HARRELL and SIMPLY SOUTHERN, which benefits
were accepted by Defendants.

110. But for HARRELL’s promises, Plaintiff would not have continued to
work or produce designs for HARRELL and her companies.

111. Defendants are, therefore, estopped from refusing to honor her

promises to STUART.

Page 31 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 32 of 36

112, Enforcement of HARRELL’s promises is necessary to avoid injustice
to Plaintiff.

WHEREFORE, Plaintiff respectfully requests that this Court (1) enter final
judgment for all damages to which Plaintiff is entitled in his favor and against
Defendants, and each of them; (2) award Plaintiff judgment interest at the prevailing
statutory rate; (3) order each Defendant to complete a debtor fact information sheet
(Fla. R. Civ. P. form 1.977); and (5) grant any further relief this Court deems just
and proper.

COUNT V -— BREACH OF CONTRACT IMPLIED IN
FACT/QUANTUM MERUIT

113. Plaintiff, BRANDI STUART, in her individual capacity, reasserts and
incorporates by reference paragraphs (1-76) and (87-103) as though fully set forth
herein.

114. Pleading in the alternative, if it is determined there is a lack of an
express contract, Plaintiff asserts that when she was the owner of SIMPLY
SOUTHERN, it was her regular and routine practice to for her, HARRELL, and their
sister, Jaimie to each receive compensation in the form of salary and bonuses
equivalent to 1/3 of the annual profits of the company.

115. Upon transfer of ownership of the company to HARRELL, it was
understood that this practice would continue, with each of three sisters receiving an

even distribution of compensation and bonuses.

Page 32 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 33 of 36

116. Based upon the foregoing Plaintiff had a reasonable expectation of
receiving equal distribution of 1/3 of the profits, and HARRELL knew or should
have known under the circumstances that Plaintiff understood this to be the method
for calculating and distributing her compensation.

117. HARRELL further knew or should have known that Plaintiff had a
reasonable expectation of receiving a distribution equal to 1/3 of the value of the
company in the event that she separated from the company for any reason.

118. Based upon the course of dealing and the conduct of the parties
HARRELL knew or should have known under the circumstances that Plaintiff
understood the conduct of the parties to create an enforceable agreement for Plaintiff
to receive the above-described compensation.

119, Plaintiff fully performed all acts required of her to in order to earn said
compensation.

120. The value of the promised compensation is quantifiable through
examination of financial statements, tax returns, books, and records of the company
during Plaintiff's employment, and by obtaining a valuation of the company at the
time of Plaintiff's termination.

121. The foregoing establishes a contract implied in fact between the parties

for which Plaintiff is entitled to quantum meruit.

Page 33 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 34 of 36

122. HARRELL has failed and refused, and continues to fail and refuse, to
remit said compensation to Plaintiff.

123. This refusal constitutes a breach of the implied contract between the
parties.

124, As a direct and proximate result of this breach Plaintiff has suffered
damages.

WHEREFORE, Plaintiff respectfully requests that this Court (1) enter
judgment in her favor and against Defendants, and each of them, (2) award Plaintiff
quantum meruit damages; (3) award Plaintiff judgment interest at the prevailing
statutory rate; (4) order each Defendant to complete a debtor fact information sheet
(Fla. R. Civ. P. form 1.977); and (5) grant any further relief this Court deems just
and proper.

COUNT VI- UNJUST ENRICHMENT

125. Plaintiff, BRANDI STUART, in her individual capacity, reasserts and
incorporates by reference paragraphs (1-76) and (87-103) as though fully set forth
herein.

126. Pleading in the alternative, if it is determined there is a lack of an
express contract, Plaintiff asserts that she conferred a benefit on the HARRELL and
her companies by, among other things providing them with services and designs that

netted a significant profits to the companies.

Page 34 of 36

 
Case 3:20-cv-05602-MCR-HTC Document1 Filed 07/01/20 Page 35 of 36

127. Plaintiff has not been fuliy compensated for the benefit conferred.
Specifically, and without limitation, HARRELL appropriated company funds to her
own personal use and benefit, thereby reducing the amount of compensation to
Plaintiff.

128. HARRELL additionally illegally charged the employer portion of
payroll tax against Plaintiff's compensation. A copy of a handwritten breakdown of
Plaintiff's compensation, written by HARRELL, is attached hereto as EXHIBIT F,
and specifically states this.

129. Further, at least one of the seasonal lines designed by Plaintiff had not
yet gone to market at the time of her wrongful termination. The proceeds from that
line form part of the basis for determining a distribution or bonus owed to Plaintiff.

130. This bonus was earned prior to Plaintiffs termination by virtue of her
completion of the designs and Plaintiff is entitled to recover that bonus
notwithstanding her termination.

131. Plaintiff is further owed unpaid salary for work she performed in 2020
prior to termination.

132. Under the circumstances, it would be inequitable for Defendants to
retain the benefit conferred by Plaintiff without payment therefore.

133. WHEREFORE, Plaintiff respectfully requests that this Court (1) enter

judgment in her favor and against Defendants, and each of them, (2) award Plaintiff

Page 35 of 36

 
Case 3:20-cv-05602-MCR-HTC Document 1 Filed 07/01/20 Page 36 of 36

quantum damages; (3) award Plaintiff judgment interest at the prevailing statutory

rate; (4) order each Defendant to complete a debtor fact information sheet (Fla. R.

Civ. P. form 1.977); and (5) grant any further relief this Court deems just and proper.

DEMAND FOR JURY TRIAL

Plaintiff Demands trial by jury on all issues so triable.

Respectfully submitted this 1st

day of _ July , 2020.

WHIBBS STONE BARNETT, P.A.
801 W. Romana St., Unit C
Pensacola, FL 32502

Phone: 850.434.5395

Attorneys for Ee ti

 
 

 

By; = _—>

OY CTL Il, aq,

FBN: 83528

Primary e-mail: chase@whibbslaw.com

Page 36 of 36

 
